                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

PERRY STELLY                                         CIVIL ACTION NO. 17-cv-1178

VERSUS                                               JUDGE DOUGHTY

BAKER HUGHES OILFIELD OPERATIONS,                    MAGISTRATE JUDGE HORNSBY
LLC, ET AL


                                MEMORANDUM ORDER

       Perry Stelly was injured at work when he slipped and fell while offloading acid from

his truck into a frac tank. Stelly filed suit in state court against Comstock Oil & Gas-

Louisiana, LLC and Baker Hughes Oilfield Operations, LLC. The two defendants removed

the case based on an assertion of diversity jurisdiction. The citizenship of the parties has

been an issue throughout the proceedings. As explained below, still more information is

needed to ensure subject matter jurisdiction.

       The notice of removal alleged that Mr. Stelly is a citizen of Louisiana. The complete

diversity rule requires that all persons on one side of the controversy be citizens of different

states than all persons on the other side. McLaughlin v. Mississippi Power Co., 376 F.3d

344, 353 (5th Cir. 2004). Accordingly, no defendant may share Mr. Stelly’s Louisiana

citizenship.

       As for the Comstock LLC, the citizenship of an LLC is determined by the

citizenship of all of its members, with its state of organization or principal place of business

being irrelevant. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008). The

notice alleges that Comstock LLC has a single member, a corporation. A corporation is
deemed to be a citizen of (1) the state in which it was incorporated and (2) the state where

it has its principal place of business. 28 U.S.C. § 1332(c)(1). The corporate member is

alleged to be incorporated in Nevada with its principal place of business in Texas. Thus,

Comstock is a citizen of Nevada and Texas.

       The notice of removal described Baker Hughes as an LLC with six members, four

of which were corporations and two of which were LLCs. The court issued an order (Doc.

9) that explained the rules for alleging the citizenship of an LLC, which require allegations

of citizenship with respect to each member of the LLC. The notice of removal provided

only the state of organization and principal place of business for two LLC-members of

Baker Hughes, so the allegations were inadequate. Baker Hughes filed an amended notice

of removal (Doc. 12) that provided the necessary citizenship information about its

members. It was established that Baker Hughes is a citizen of Delaware, Ohio, New York,

Massachusetts, and Connecticut.

       The next jurisdictional event was a complaint in intervention filed by Mr. Stelly’s

employer, B&J Ortego Enterprises, Inc. and its workers’ compensation insurer, LCTA

Insurance Company. Doc. 21. Those entities properly alleged their Louisiana citizenship

under the applicable rules and intervened to seek reimbursement of benefits they paid Mr.

Stelly in connection with the accident. Such intervenors are aligned as plaintiffs, so their

Louisiana citizenship did not destroy diversity. Dushane v. Gallagher Kaiser Corp., 2005

WL 1959151 (W.D. La. 2005).

       Mr. Stelly later requested leave to add a new defendant, L&B Transport, LLC. It

was assumed that this proposed defendant would share Mr. Stelly’s Louisiana citizenship.

                                        Page 2 of 6
 
The court considered the relevant factors and denied leave to amend pursuant to the

Hensgens factors. Granting leave would have destroyed diversity and required remand.

Doc. 36.

       Plaintiff next sought leave to add new defendants Chaps Oilfield Services, LLC and

Davis Chemical Services, LLC. Plaintiff admitted that he did not know the citizenship of

the members of the LLCs, but he thought that diversity would not be impaired because

Chaps is an Oklahoma company and Davis is a Texas Company. No party opposed the

proposed amendment. The court conditionally granted leave to amend and add those new

defendants but directed the parties to file in the record specific citizenship information for

the new defendants. The court noted that if either defendant would destroy diversity the

court would have to assess under Hensgens whether the conditional grant of leave to amend

should be withdrawn. Doc. 37.

       The parties did not follow up on the court’s instruction to provide detailed

citizenship information for Chaps and Davis, so the court issued a second order on the

matter and directed that the information be filed. Doc. 61. Counsel for Chaps and Davis

then provided citizenship information to counsel for Mr. Stelly, who filed a Statement

Regarding Citizenship of Parties (Doc. 63).

       The statement clarifies that Chaps has two members, both of whom are individuals

who are citizens of Oklahoma. Thus, Chaps is a citizen of Oklahoma and does not destroy

diversity of citizenship.

       The information provided by Davis is more complicated. Despite its detail, it does

not contain all information needed to determine the citizenship of Davis. Two of the four

                                         Page 3 of 6
 
members of Davis are individuals who are domiciled in Texas. The other two members

are OFC Davis, LLC and OFC Davis II, LLC. Each of those LLCs is alleged to have four

members, and it appears that those members are identical in each entity.

              One of the members of each OFC Davis entity is OFS Davis Blocker, Inc., a

Delaware corporation with its principal place of business in Texas. That allegation is

sufficient.

              The other three members of the OFC Davis entities are Delaware limited

partnerships. The citizenship of a partnership (limited or general) is based on that of each

of its partners. Whalen v. Carter, 954 F.2d 1087, 1095 (5th Cir. 1994). Each of the

Delaware limited partnerships is said to have a sole member: “OFS Energy Fund II GP,

LLC, a Delaware limited liability corporation with its principal place of business in the

State of Texas.” (Emphasis added.) That description is problematic.

              The letters “LLC” at the end of OFS Energy Fund II GP, LLC’s name suggest that

it is not a corporation; it is probably a limited liability company.1 As noted above, the

citizenship of an LLC is determined by the citizenship of all of its members, with its state

of organization or principal place of business being irrelevant. Harvey, 542 F.3d at 1080.

“A party seeking to establish diversity jurisdiction must specifically allege the citizenship

of every member of every LLC or partnership involved in a litigation.” Settlement

                                                            
1
      The
        name of a Delaware LLC “[s]hall contain the words ‘Limited Liability Company’ or
the abbreviation ‘L.L.C.’ or the designation ‘LLC’.” Del. Code Ann. tit. 6, § 18-102
(West). The name of a Delaware corporation must contain one of the words “association,”
“company,” “corporation,” “club,” “foundation,” “fund,” “incorporated,” “institute,”
“society,” “union,” “syndicate,” or “limited,” (or abbreviations thereof). Del. Code Ann.
tit. 8, § 102 (West).
                                                               Page 4 of 6
 
Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017). If the

members are themselves partnerships, LLCs, corporations or other form of entity, their

citizenship must be alleged in accordance with the rules applicable to that entity, and the

citizenship must be traced through however many layers of members or partners there may

be. Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La.

2018).

         Counsel for Davis is directed to file by January 28, 2019 a response to this order

titled Statement Regarding Citizenship of Davis Chemical Services, LLC.                  The

statement should contain the information already provided plus the additional necessary

information about OFS Energy Fund II GP, LLC. If Davis contends that that entity is a

corporation rather than a limited liability company, counsel should explain the inclusion of

“LLC” in its name and cite legal authority for including those letters in the name of a

corporation formed under Delaware law. If the entity is a limited liability company, the

document will need to set forth the members of the LLC and their citizenship in accordance

with the rules set forth above. If Davis has any Louisiana citizenship, a Hensgens briefing

and assessment will be necessary.

         The court does not enjoy spending time on these matters any more than counsel, but

it is mandatory that the citizenship of all parties be established with specificity in

accordance with the applicable rules to ensure that the court has subject matter jurisdiction.

The information must be alleged with specificity even when the structure of the entities is

complex, as was recently emphasized in Settlement Funding, where four years of litigation



                                         Page 5 of 6
 
in federal court were wasted because the parties did not properly plead citizenship in the

district court.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 10th day of January,

2019.




                                       Page 6 of 6
 
